     Case 1:16-cv-04540-VSB-OTW Document 151 Filed 03/31/20 Page 1 of 2




                                                                            March 31, 2020
VIA ECF
Honorable Vernon S. Broderick
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re: Colon v. The City of New York, et al. No. 16-CV-4540
    Williams v. The City of New York, et al. No. 16-CV-8193


Dear Judge Broderick:
        The Florestal Law Firm, PLLC is counsel to Sibyl Colon and Allison Williams (hereinafter,
the “Plaintiffs”), in the above referenced matter. I beg this Court’s pardon for this additional
request for an extension of time. On March 17, 2020, your Honor so Ordered my initial request
for an extension granting the following:
                       Oppositions originally due: 3/20/2020
                       Oppositions now due: April 3, 2020
                       Replies originally due: April 17, 2020
                       Replies now due: May 1, 2020.
         However, this quarantine has been much more difficult than I had anticipated. Specifically,
my soon to be two (2) year old and my seven (7) year old do not yet understand the distinction
between a home office and a playground. I constantly need to rummage through boxes to access
files that would normally be at my fingertips in the office, and some of these boxes are now located
in my garage. I’ve had to adjust my work schedule to work nocturnally, primarily between 9:00PM
– 5:00AM.
       I’ve spoken with the other attorneys and we collectively, respectfully request the following
new dates:
                       Oppositions originally due: April 3, 2020

                                            Page 1 of 2
     Case 1:16-cv-04540-VSB-OTW Document 151 Filed 03/31/20 Page 2 of 2



                      Oppositions now due: April 17, 2020
                      Replies originally due: May 1, 2020
                      Replies now due: May 15, 2020.


                                                            Respectfully,
                                                            /s/ Marcel Florestal


cc: All counsel via ECF.




                                              2
